[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________            FILED
                                                 U.S. COURT OF APPEALS
                              No. 10-14891         ELEVENTH CIRCUIT
                          Non-Argument Calendar        APRIL 27, 2011
                        ________________________        JOHN LEY
                                                          CLERK
                          Agency No. A095-716-408


JI MEI JIANG,

                                                                   Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                               (April 27, 2011)

Before CARNES, HULL, and BLACK, Circuit Judges.

PER CURIAM:
       Ji Mei Jiang seeks review of the Board of Immigration Appeals’s order

affirming the Immigration Judge’s denial of her application for asylum and

withholding of removal under the Immigration and Nationality Act. Jiang

contends that she established that she had suffered past persecution on account of

her religion and that she has a well-founded fear of future persecution.

                                              I.

       Jiang, a native and citizen of China, began attending an unregistered

underground Christian church at the home of its leader “Sister” Chen in 2005. A

few months later the police raided that house during a church meeting Jiang was

attending. She successfully fled through a side door and went to her aunt’s house

in another city. While there her biological sister told her that the police had

repeatedly come to their parents house to arrest Jiang. Jiang was also told that the

police had arrested Sister Chen and beaten her before eventually releasing her. A

month later Jiang came to the United States.

       In 2009 Jiang filed for asylum and withholding of removal.1 Although Jiang

was never arrested or beaten, she testified that she is afraid that she will be



       1
        She also made a claim under the United Nations Convention Against Torture, which the
BIA dismissed She did not raise that issue in her appeal. See Access Now, Inc. v. Southwest
Airlines Co., 385 F.3d 1324, 1335 (11th Cir. 2004) (“We will not address a claim that has been
abandoned on appeal . . . .”).

                                               2
arrested if she returns to China on account of her Christian faith and because she

attends meetings at an underground church.2 The IJ denied her application. The

BIA affirmed the IJ’s decision and dismissed the appeal. It stated that:

       We agree with the Immigration Judge’s determination that the
       respondent did not suffer past persecution. Nor are the respondent’s
       fears of being arrested and beaten on account of her religious practice
       and participation in an underground church well-founded. While her
       fear may in-fact be subjectively genuine, the record does not support that
       it is objectively reasonable. As noted by the Immigration Judge, the
       Country Report indicates that the government allows Christian churches
       to register, and that the government interferes only with unregistered and
       underground churches, though such interference varies greatly from
       locality to locality. The respondent has the burden of proof on her
       application for relief from removal, and she has failed to establish the
       degree of government interference with underground churches, if any,
       in her locality.

       We reject the respondent’s argument on appeal that there is a pattern or
       practice of persecution in China against people who practice
       Christianity, as the record before us does not support that the threat of
       harm to Christians by the Chinese government is so systemic or
       pervasive as to amount to a pattern or practice of persecution.

(quotation marks and footnote omitted).

                                               II.




       2
         She also argued to the IJ and BIA that she feared that she would be sterilized if she
returned to China because she was pregnant with her second child. The IJ and BIA did not find
that this was a basis for relief and Jiang did not raise that issue on appeal. See Access Now, 385
F.3d at 1335 (“We will not address a claim that has been abandoned on appeal . . . .”).

                                                 3
      We review de novo the BIA’s legal conclusions. Lin v. U.S. Att’y Gen.,

555 F.3d 1310, 1314 (11th Cir. 2009). We review findings of fact “under the

substantial evidence test, which requires us to affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation marks omitted). Under this test, “we view

the record evidence in the light most favorable to the agency’s decision and draw

all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d

1022, 1027 (11th Cir. 2004) (en banc). Put another way, we will reverse the BIA

only upon finding that the record compels reversal. See Fahim v. U.S. Att’y Gen.,

278 F.3d 1216, 1218 (11th Cir. 2002).

      To establish eligibility for asylum, an applicant must establish “(1) past

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion; or (2) a well-founded fear of future persecution

on account of a statutorily-protected ground.” Chen v. U.S. Att’y Gen., 463 F.3d

1228, 1231 (11th Cir. 2006).

      The record does not compel us to find that the BIA erred when it found that

Jiang, who was never arrested or physically injured, did not suffer past

persecution. See Lin, 555 F.3d at 1316 (explaining that a “[petitioner] suffered no

harm amounting to persecution that would render him eligible for asylum” when

                                          4
he was “threatened with arrest, but was neither detained nor physically injured”);

Barreto-Claro v. U.S. Att’y Gen., 275 F.3d 1334, 1340 (11th Cir. 2001) (finding

that the petitioner did not suffer past persecution when “[he] was not physically

harmed . . . [and he was] [n]ever arrested or detained”).

      Nor does the record compel us to conclude that Jiang proved that she has a

well-found fear of future persecution based on a statutorily protected ground. To

prevail, she has to prove that her fear of persecution is “both subjectively genuine

and objectively reasonable.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th

Cir. 2006). Even assuming that Jiang’s fears are subjectively genuine, she has not

proven that they are objectively reasonable.

      Jiang does not contest the BIA’s finding that the government allows

Christian churches to register and that the government interferes only with

unregistered churches. Accordingly, she has not proved that she fears persecution

based on practicing her religion in China; instead, her fears are related only to her

decision to attend an unregistered underground church. Cf. Lin, 555 F.3d at 1316

(“[Petitioner] feared he would be prosecuted for striking a [government] official

and leaving China illegally. Because these are not statutorily protected grounds,

[petitioner] cannot [show a well-founded fear of future persecution].”); Barreto-

Claro, 275 F.3d at 1340 (explaining that although the petitioner fled Cuba illegally

                                          5
because of his “anti-Castro political opinion,” his fear of future persecution

derives from his illegal exit, and “[p]rosecution for violating Cuba’s travel laws is

not persecution”). Even assuming that the government’s actions constitute

persecution, she has failed to show that such persecution occurs in her locality

given that interference with underground churches varies greatly from locality to

locality. At most she has shown that Sister Chen, the leader of the unregistered

underground church in her locality, was arrested and beaten. The record, however,

indicates that underground church leaders face harsher punishments. Jiang has not

provided any evidence suggesting that such actions have been taken against any

non-leader members of her church, or members of any other unregistered

underground church in her locality, or that there is an arrest warrant that has been

issued for her.

      Because Jiang did not meet the standard of proof for asylum relief she

cannot meet the higher standard for eligibility for withholding of removal.

See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232–33 (11th Cir. 2005).

      PETITION DENIED.




                                          6